                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




NATHANA., 1                                                            Case No. 3:17-cv-00898-AA
                                                                         OPINION AND ORDER
               Plaintiff,

       vs.

COMMISSIONER OF SOCIAL SECURlTY, 2

               Defendant.


AIKEN, District Judge:

       Plaintiff Nathan A. brings this action pursuant to the Social Security Act ("Act"), 42

U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of Social

Security ("Commissioner"). The Commissioner previously denied plaintiffs applications for


        1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.
       2
           Nancy A. Benyhill's te1m as the Acting Commissioner of the Social Security
Administration (SSA) ended on November 17, 2017, and a new Commissioner has not been
appointed. The official title of the head of the SSA is the "Commissioner of Social Security."
42 U.S.C. § 902(a)(l). A "public officer who sues or is sued in an official capacity may be
designated by official title rather than by name." Fed. R. Civ. P. 17(d). This Court, therefore,
refers to defendant only as Commissioner of Social Security.
Page 1 - OPINION AND ORDER
Supplemental Security Income ("SSI"). For the reasons set forth below, the Commissioner's

decision is affitmed.

                                         BACKGROUND

        Plaintiff applied for SSI on March 22, 2013.          In his application, plaintiff alleged

disability beginning on November 29, 2012.           The claim was denied initially and upon

reconsideration. Plaintiff requested a hearing before an Administrative Law Judge ("ALJ"). An

administrative hearing took place on July 11, 2015, where plaintiff was represented by counsel.

Plaintiff and a vocational expert ("VE") testified. On October 28, 2015, the ALJ issued a ruling

finding that plaintiff was not disabled under the Act. The Appeals Council denied plaintiffs

request for review. Plaintiff then filed the present complaint in this Court.

                                   STANDARD OF REVIEW

       The district comt must affirm the Commissioner's decision if it is based upon proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C. §

405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). "Substantial evidence is more than

a mere scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion." Gutierrez v. Comm 'r Soc. Sec., 740 F.3d

519, 522 (9th Cir. 2014) (citation and quotation marks omitted). The comt must weigh "both the

evidence that supports and the evidence that detracts from the ALJ's conclusion." j\;Jayes v.

1\Iassanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to more than one

interpretation but the Commissioner's decision is rational, the Commissioner must be affirmed,

because "the court may not substitute its judgment for that of the Commissioner." Edlund v.

lvfassanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

/ II


Page 2 - OPINION AND ORDER
                                COMMISSIONER'S DECISION

        The initial burden of proof rests upon the plaintiff to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986).          To meet this burden, the plaintiff must

demonstrate an "inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impaitment which can be expected ... to last for a continuous

period of not less than 12 months[.]" 42 U.S.C. § 423(d)(l)(A).

        The Commissioner has established a five-step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520(a)(4);

id. § 416.920(a)(4). At step one, the ALJ found plaintiff had not engaged in "substantial gainful

activity" since March 22, 2013, the application date. Tr. 18; 20 C.F.R. §§ 404.1520(a)(4)(i), (b);

id. §§ 416.920(a)(4)(i), (b).   At step two, the ALJ found plaintiff had the following severe

impairments: "bilateral sensorineural hearing loss and status post stab wound in the left am1."

Tr. 18; 20 C.F.R. §§ 404.1520(a)(4)(ii), (c); id. §§ 416.920(a)(4)(ii), (c). At step three, the ALJ

determined plaintiffs impairments, whether considered singly or in combination, did not meet or

equal "one of the listed impairments" that the Commissioner acknowledges are so severe as to

preclude substantial gainful activity.    T. 19-20 C.F.R. §§ 404.1520(a)(4)(iii), (d); id. §§

416.920(a)(4)(iii), (d).

        The ALJ then assessed plaintiffs residual functional capacity ("RFC").        20 C.F.R. §

404.1520(e); id.§ 416.920(e). The ALJ found that plaintiff has the

        capacity to perform medium work . . . except the [plaintiff! should avoid
        climbing ladders, ropes, and scaffolds. The [plaintiff! is right hand dominant. The
        [plaintiff! can perform only occasional fingering. The [plaintiff! is limited to
        frequent handling and grasping 10 pounds and occasional handling and grasping
        of 20 pounds with his left hand. The [plaintiff! must avoid even moderate
        exposure to hazards. The [plaintiff! should avoid extremes of noise. The
        [plaintiff! should work in a noise level of three or less.



Page 3 - OPINION AND ORDER
Tr. 19.

          At step four, the ALJ noted plaintiff has no past relevant work experience. 20 C.F.R. §

416.920. At step five, however, the ALJ found that plaintiff could perform work existing in

significant numbers in the national economy; specifically, plaintiff could work as a counter clerk,

furniture rental clerk, or greeter. Tr. 22; 20 C.F.R. §§ 404.1520(a)(4)(v), (g)(l). Accordingly,

the ALJ found plaintiff not disabled and denied his applications for benefits.

                                          DISCUSSION

          Plaintiff argues that the ALJ committed harmful error by inappropriately crediting the

medical opinion evidence from examining and non-examining physicians, in showing

impe1missible bias, and offering multiple hypotheticals to the VE. I address each issue in turn.

I.        1vfedical Opinion Evidence

          Plaintiff claims the ALJ improperly rejected the medical opinions of examining physician

Dr. Andrew Pedersen and non-examining physicians Dr. Richard Alley and Dr. Nathaniel

Arcega in fashioning plaintiffs RFC. For the ALJ to reject the contradicted opinion of an

examining physician, the ALJ has to find a "specific and legitimate reason for doing so that are

suppo1ied by substantial evidence in the record." Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir.

1995) (quoting Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995)). It is the ALJ who is

ultimately "responsible for translating and incorporating clinical findings into a succinct" RFC.

Rounds v. Comm 'r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015). "The opinions of non-

treating or non-examining physicians may also serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record." Thomas v.

Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).




Page 4 - OPINION AND ORDER
        Dr. Alley indicated that plaintiff had limitations reaching any direction, handling,

fingering, and felling in his left hand and aim. Dr. Alley also noted that plaintiffs hearing loss

required him to have ear protection in loud environments and that plaintiff would benefit from

working in a quiet work environment. Dr. Arcega opined that plaintiff had limited handling and

fingering in his left arm. Dr. Arcega also recorded that the plaintiffs hearing was limited in both

ears, and plaintiff should avoid concentrated noise exposure. Both Dr. Alley and Dr. Arcega

repo1ted that they felt plaintiff was not disabled and could perform light work.

       The ALJ gave significant weight these opinions, noting that they were suppo1ted by

plaintiffs "recent work activity, substantial daily activities, and objective findings [ofJ Dr.

Pederson." Tr. 20. The ALJ opined that that recent treatment notes indicated that plaintiff was

capable of modified medium work. The ALJ also found significant that plaintiff had not had

treatment for his left wrist injury since October 2013. Indeed, at the administrative hearing,

plaintiff testified that he had a job moving stoves in the two months prior to the hearing. 3 The

Comt finds that the ALJ adequately considered and accepted the medical opinions Drs. Alley

and Arcega in formulating plaintiffs RFC.

       Foil owing a June 2015 hearing, Dr. Pedersen performed a consultative examination

plaintiff, conducting an audiogram and evaluation of plaintiffs hearing loss. The results of the

audiogram "show[ed] moderate to moderately severe sensorineural hearing loss with

discrimination of 64% right 68% left." Tr. 335. Dr. Pedersen noted that plaintiffs "hearing loss

doesn't affect his ability to stand, walk and sit, lift and can-y." Id. Dr. Pederson also opined that

plaintiffs hearing loss would benefit from amplification. Dr. Pedersen filled out a form that

stated plaintiff should work in a "Quiet (Library)" condition. Tr. 338.

       3
         Plaintiff also testified that the job was "one the rocks" because of his need to obtain
hearing aids. Tr. 36-37.
Page 5 ~ OPINION AND ORDER
        The ALJ "assign[ed] great weight to Dr. Pedersen's opinion because it [was] consistent

with the record as a whole." Tr. 21. The ALJ accounted for limitations noted by Dr. Pederson in

the RFC by restricting plaintiff to working in an occupation a noise level of three or less and

avoiding extremes of noise.       The ALJ reasonably interpreted Dr. Pederson's opinion as

restricting plaintiff to jobs with moderate noise levels

       In sum, contrary to plaintiff's assertions, the ALJ did not reject the opinions at issue

opinions, rather the ALJ assigned great weight to the examining physicians' opinion and

significant weight to the non-examining physicians' opinions. While the evidence here might be

susceptible to more than one rational interpretation, the record does not reveal that ALJ' s

conclusions were unsupported by substantial evidence. Thus, the ALJ committed no harmful

enor here as he provided specific and legitimate reasons for crediting aud interpreting the

medical opinion evidence in this case. 4

II.    Hypothetical to the Vocational £).pert

       Plaintiff argues that the ALJ erred in providing the VE with a second, less restrictive

hypothetical that plaintiff alleges was inconsistent with the medical opinions of Dr. Pederson, Dr.

Alley, and Dr. Arcega.

       When examining the VE, the ALJ offered her two hypotheticals. First, the ALJ asked the

VE if there were jobs available in significant numbers for a person who

       can work the medium level; however, no climbing ropes, scaffolding. The
       claimant is right hand dominant. I want you to assume that he can only do
       occasional handling, fingering, and grasping with his left hand. He must avoid
       even moderate exposure to hazards. He should avoid extremes of noise, so it


       4
          Even if the ALJ in this case had rejected both non-examining physicians' opinions, the
error is hmmless when an examining physician's opinion is properly considered. See Jarvis v.
Berryhill, 722 Fed. Appx. 616,619 (9th Cir. 2018). As previously stated, the ALJ considered
and gave "great weight" to Dr. Pedersen's opinion, which he was an examining physician. Tr.
21

Page 6 - OPINION AND ORDER
       should be in the noise level of three or less. I want you to assume the same age,
       education, and work background as the claimant with that RFC.
Tr. 48-49. After considering the hypothetical, the VE testified that she was unable to

identify any jobs given those restrictions.         The ALJ then proffered this second

hypothetical:

       Hypothetical two. I'm going to change -- it's the same as #1, however. .. I'm
       going to change that to occasional fingering, and handling and grasping are going
       to be limited in the amount of weight that he can do. So at the light, 20 pounds,
       occasionally; 10 pounds, frequently.

Tr. 50-51. (emphasis added) Upon considering this hypothetical the VE identified potential

employment for plaintiff as a counter clerk, furniture rental clerk, or greeter.

       The Coutt notes that "[t]he ALJ ... is free to accept or reject restrictions in a hypothetical

question that are not supported by substantial evidence." Gregor v. Barnhart, 464 F.3d 968, 673

(9th Cir. 2006) (quoting Osenbrock v. Apfel, 240F.3d1167, 1164-65 (9th Cir. 2001)). Here, the

information from the second hypothetical is consistent with the RFC formulated in the ALJ' s

decision. The ALJ noted similar restrictions of occasional fingering, handling, and grasping,

noise levels of three ofless, and the limitations of plaintiffs left hand. Thus, the ALJ did not err

in providing the VE with multiple hypotheticals to determine availability of jobs that match

plaintiffs age, education, work experience, and residual functional capacity.

       Plaintiff also claims that the ALJ predetermined that he was "not disabled." Plaintiff

points to statements made by the ALJ during the administrative hearing to suppo1t his argument.

For example, at one point, the ALJ asked plaintiff "You're not disabled, are you?" Tr. 43, and

"For you to be disabled, you have to be unable to do any kind of full-time work, anything, and I

don't know that you qualify," Tr. 47. Plaintiff complains that these statements show that the

ALJ made a conclusion of plaintiffs ability to work before questioning the VE. Indeed, he




Page 7 - OPINION AND ORDER
alleges throughout his argument that the multiple hypotheticals given to the VE were formulated

by the ALJ in order to find him not disabled.

       Courts begin with "a presumption that the ALJ was unbiased." Bayliss v. Barnhart, 427

F.3d 1221, 1215 (9th Cir. 2005). To prove the ALJ was biased, a plaintiff must show that "the

ALJ's behavior, in the context of the whole case, was so extreme as to display clear inability to

render fair judgment." Rollins v. Massanari, 261 F.3d 853, 858 (9th Cir. 2001) (quoting Liteky

v. United States, 510 U.S. 540, 551 (1991). This Couti has already found that ALJ decision did

not commit harmful error in his consideration of the medical opinion evidence in fashioning

plaintiffs RFC. Further, it is common for an ALJ to give a VE multiple hypotheticals during a

hearing. Finally, the questions asked during the administrative hearing do not show any such

requisite bias either. The record simply does not reveal behavior that was so extreme that it

would indicate that the ALJ was unable to render a fair judgment.

                                        CONCLUSION

       The Commissioner's decision is AFFIRMED and this case is DISMISSED.

       IT IS SO ORDERED.

       Dated this 30~of0ctober2018.




                                          Ann Aiken
                                  United States District Judge




Page 8 - OPINION AND ORDER
